Name: 2003/384/EC: Council Decision of 19 May 2003 on the signing, on behalf of the European Community, and provisional application of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2003 to 31 December 2003
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa
 Date Published: 2003-05-29

 Avis juridique important|32003D03842003/384/EC: Council Decision of 19 May 2003 on the signing, on behalf of the European Community, and provisional application of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2003 to 31 December 2003 Official Journal L 133 , 29/05/2003 P. 0083 - 0084Council Decisionof 19 May 2003on the signing, on behalf of the European Community, and provisional application of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2003 to 31 December 2003(2003/384/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The European Community and the Republic of Guinea have held negotiations to determine the amendments or additions to be made to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast(1) at the end of the period of application of the Protocol annexed to the said Agreement.(2) During these negotiations, the two parties decided to extend the current Protocol(2) for a second one-year period from 1 January 2003 to 31 December 2003 by means of an Agreement in the form of an Exchange of Letters, pending the conclusion of the negotiations on the amendments to be made to the Protocol.(3) Under this Exchange of Letters, Community fishermen have fishing opportunities in the waters under the sovereignty or jurisdiction of the Republic of Guinea for the period 1 January 2003 to 31 December 2003.(4) The extension must be applied at the earliest opportunity in order to avoid fishing activities by Community vessels being interrupted. The Agreement in the form of an Exchange of Letters should therefore be signed, pending a definitive decision under Article 37 of the Treaty, and applied provisionally.(5) The method of allocating the fishing opportunities for trawlers and tuna boats among the Member States under the Protocol that is due to expire should be confirmed,HAS DECIDED AS FOLLOWS:Article 1The signature of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2003 to 31 December 2003 is hereby approved on behalf of the Community, pending the Council decision on conclusion of the Agreement.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The Agreement referred to in Article 1 shall apply provisionally in the Community with effect from 1 January 2003.Article 3The fishing opportunities for trawlers and tuna boats fixed in Article 1 of the Protocol shall be allocated pro rata temporis among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 4The Member States whose vessels fish under the Agreement in the form of an Exchange of Letters shall notify the Commission of the quantities of each stock caught within the Guinean fishing zone in accordance with the implementing rules laid down by Commission Regulation (EC) No 500/2001(3).Article 5The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters on behalf of the Community, subject to its conclusion.Article 6This Decision shall take effect on the date of its publication in the Official Journal of the European Union.Done at Brussels, 19 May 2003.For the CouncilThe PresidentA.-A. Tsochatzopoulos(1) OJ L 111, 27.4.1983, p. 1.(2) The current Protocol was approved by Regulation (EC) No 445/2001 (OJ L 64, 6.3.2001, p. 3) extended by one year by Regulation (EC) No 924/2002 (OJ L 144, 1.6.2002, p. 3).(3) OJ L 73, 15.3.2001, p. 8.